Stearne, J.,
Testator, a spiritualist, bequeathed his residuary estate to the “Spiritualistic College to Educate Mediums, at Lillydale, New York.” The residuary estate, according to the account, amounts to $4,568.63.
The Lily Dale Assembly, a New York corporation, claimed the bequest as an absolute gift to it. The Commonwealth maintained that the testamentary provisions established a trust, which, however, was invalid because against public policy, and, as no next of kin apparently existed, that the fund was payable to the State Treasury, without escheat.
*622The auditing judge ruled that there was no absolute gift to the Lily Dale Assembly; that a trust was contemplated and erected by testator; that the purpose of testator was to establish “a spiritualistic college to educate mediums to be established at Lily Dale, New York.” The award was as follows:
“I will award the fund to a spiritualist college to be established for the purpose of educating mediums of the kind and type whose conduct and practices are above reproach, more specifically such as will not seek to demonstrate their power by physical means such as slate-writing, trumpet-speaking, bell-ringing, tambourine, spirit rappings, phantom appearances, blindfold demonstrations, etc. Pending the proper application for such award, the balance shown by the account, after payment of claims, costs, etc., will be awarded back to the executor to be held for future accounting.”
With his accustomed diligence and learning Judge Lad-ner delved deeply into the difficult and shadowy field of religious and educational trusts — particularly those relating to spiritualism. At the threshold he was met with the problem whether a belief in spiritualism is a religious belief or a philosophical doctrine. In a most scholarly and painstaking research the auditing judge demonstrated that, if this particular bequest constitutes a trust, it is a religious use; that the Constitution of the United States assures to the individual freedom of religious belief and worship; that the test of religious freedom is not belief of the avower, but whether the practices affect the security of the state or the welfare of its citizens; that the practices of certain of the mediums are not repugnant to public welfare, whereas others are fraudulent and harmful; the auditing judge therefore permitted the erection of the trust, upon terms, viz: When and as it was shown there was a proper trustee capable of acting, and for a lawful purpose. As the learned auditing judge has so ably considered these matters, and under principles with which we thoroughly agree, we shall *623neither discuss the evidence, nor review the authorities which he cites.
However, we are first required to test and decide whether this bequest is absolute, or constitutes a trust. The testamentary meaning of the words “to educate mediums” is the key to the problem.
Lily Dale Assembly contends that the words “Spiritualistic College to Educate Mediums, at Lillydale, New York”, are merely descriptive of the beneficiary, in terms of work, purpose and location. The Commonwealth, on the other hand, maintains that these words create a trust; that the true meaning is to a “Spiritualistic College at Lillydale, New York, to educate mediums.”
The auditing judge points out that there is really no “college” at Lily Dale, New York; what the true nature of the group and assembly at Lily Dale consists of is perhaps difficult to define; he ruled that “Lily Dale Assembly” does not qualify as a trustee under the testamentary designation — at least as now constituted and conducted.
As we read the testimony, while the question may be debatable and close, yet we feel that irrespective of the character of the New York corporation, and the nature of its business, this was in fact the organization which testator had in mind when he made the bequest. The fact that testator and his mother, who were Spiritualists, visited the organization on several occasions, and were in touch with the leaders, confirms this view. Any doubt as to the identity of the beneficiary (whether absolutely or in trust) is dispelled by the learned counsel for the Commonwealth in his brief where he writes:
“It is now conceded by the Commonwealth that the Lily Dale Assembly of Lily Dale, New York, has met the burden of proving it was the corporation intended by the testator when he used in his Will, the phraseology ‘Spiritualistic College at Lillydale, New York’ ”.
We are, therefore, relieved from a consideration of those cases where there is a defective designation of the *624title of a charitable, religious, or educational legatee; these cases may be found in Hunter’s Orphans’ Court Commonplace Book, sec. 7, p. 97.
We are, therefore, relegated to the inquiry whether the use of the words “To Educate Mediums” is part of the description of beneficiary, or a statement of a trust.
A majority of the court are of opinion that the phrase in question is part of the description, and was not intended as a statement of a trust. Without reviewing the voluminous testimony, this New York corporation does, among other things, purport to teach “philosophy of spiritualism and instructions along the lines of improving mediums through education so that they are better prepared to go before the public”. In describing and identifying the beneficiary, it may well be that testator contemplated the corporation as a “Spiritualistic College to Educate Mediums”.
An examination of the probated original typewritten will discloses a significant use of capital letters. Wherever the names of the decedent, the beneficiaries and executor are used, capital letters are invariably employed. Thus, testator’s name appears in caps; the name of testator’s mother (the first taker) likewise is in caps; the executor’s name appears in caps; and, of the utmost significance, the words “Spiritualistic College to Educate Mediums”, also appears in caps. This silent, although eloquent physical indication of intention, would seem to demonstrate that the phrase thus capitalized was intended, as in all other parts of the will, to indicate and describe the beneficiary, rather than as as a narration of an intended use.
Of one thing we are certain: We can attribute no intent by testator to use his residuary estate to establish a college. This conclusion would seem to be strengthened when it is remembered that an obviously inadequate amount for such a purpose is bequeathed.
We are equally certain that no trust was created. To imply a trust requires the transposing of the questioned *625phrase, or the addition of two commas. In our view the bequest is an absolute gift to a designated beneficiary, the Lily Dale Assembly.
Where the gift is to the charitable corporation, and is not impressed with a trust, the orphans’ court, after payment of the award, has no further jurisdiction over the bequest: Ferguson’s Estate, 9 D. & C. 223; In re Wanamaker Institute of Industries, 36 D. & C. 406, 412. And as the Lily Dale Assembly is a regularly chartered corporation under the laws of the State of New York, this court is without jurisdiction either to collaterally question the purposes enumerated in its charter, or to pass upon their validity: See 1 Savidge on Corporations (2nd ed.), chap. XXXV, and the cases therein cited; C. J. 14A1233 et seq.
Counsel for Lily Dale Assembly suggest that, even though the gift be regarded as a trust, such trust is to be administered in New York State, by a New York corporation; that, in construing a trust, the law of the State where it is to be administered governs; that the philosophy of such a rule is that it is not the giving which may be objectionable, but the administration of the gift: Goodrich on Conflict of Laws (2nd ed.), p. 446 et seq.; 89 Univ. of Penna. L. Rev. 671 (March 1941). In a well-considered brief counsel cites many New York cases holding that a direct gift to a charitable society with words showing the purpose, nonetheless, is freed from the charitable use: In re Lister’s Estate, 161 Misc. 734, 292 N. Y. Supp. 870; Matter of Hart, 205 App. Div. 703; Corp. of Chamber of Commerce of State of N. Y. v. Bennett, 143 Misc. 513. See also Rankin Regular Baptist Church v. Edwards, 204 Pa. 216, T. W. Phillips Gas & Oil Co. v. Lingenfelter, 262 Pa. 500, and Sapper et al. v. Mathers, 286 Pa. 364. But, as we have decided that the . gift is absolute, any decision upon this question would be dictum, and should form no part of this opinion.
Exceptions 1, 2, and 3 of Lily Dale Assembly are sustained, the others are dismissed and those of the Com*626monwealth of Pennsylvania, and of A. E. Archer et al., are dismissed. The adjudication, as herein modified, is confirmed absolutely.